Citation Nr: 1522217	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for neck disorder, including a neck tic, to include as a result of exposure to hazardous chemicals.

3.  Entitlement to service connection for skin rashes, to include as a result of exposure to hazardous chemicals.

4.  Entitlement to service connection for skin cancer, to include as a result of exposure to hazardous chemicals. 


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard, to include a period of active duty for training (ACDUTRA) from August 1966 to December 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that the appellant also initiated an appeal with respect to the denial of a claim of service connection for type II diabetes mellitus; however, he specifically excluded this issue from his June 2013 substantive appeal (VA Form 9).  Cf. 38 C.F.R. § 20.302(b) (2014).  Therefore, such issue is not properly before the Board.

The appellant and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge in August 2014.  A hearing transcript is of record.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

At his Board hearing and in documents of record, the appellant contends that he developed a low back disorder as a result of heavy lifting during service and as a result of strenuous physical training.  He indicated that he reported having back pain during service.  While his service treatment records (STRs) pertaining to his period of ACDUTRA have been associated with the claims file, STRs pertaining to the entirety of his National Guard service remain outstanding.  Furthermore, to the extent that the appellant's claims are based on his National Guard service, a remand is necessary to verify the nature of his duty periods of National Guard service is also required, to specifically include a determination of all periods of ACDUTRA and inactive duty training (INACDUTRA).  

The appellant has alleged that he was exposed to hazardous chemicals, to include as a result of drinking contaminated water, while stationed at Fort Ord, California, during his period of ACDUTRA for basic training.  To date, however, the AOJ has not made efforts to verify the appellant's hazardous chemical exposure in accordance with VA VA's Adjudication Procedure Manual at M21-1MR.  Such should be accomplished on remand. 

The appellant testified that he has received private chiropractic treatment for his claimed back disorder, and he reported receiving private medical treatment for other claimed disorders, to specifically include skin cancer.  As such, remand is also required to make efforts to assist him in obtaining these private treatment records, as well as any additionally identified treatment records.  

Finally, the appellant has credibly reported suffering from persistent and recurrent back and neck problems as well as a skin rash.  He has also credibly reported being diagnosed with skin cancer.  He is competent to report back, neck, and rash symptoms, and he is competent to report being treated for skin cancer.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, inasmuch as he has also related these disorders to his service, to include his allegations pertaining to the nature of his duties, as well his exposure to the sun and possibility toxic chemicals, VA examinations are warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Verify the appellant's specific periods of ACDUTRA, and INACDUTRA.  Specific dates (not retirement points) are needed for all periods of ACDUTRA and INACDUTRA.

2.  Obtain a complete copy of the appellant's service treatment records pertaining to his National Guard service from appropriate sources of such records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Ask the appellant to identify all healthcare providers that have treated his claimed disabilities on appeal, to specifically include for skin cancer treatment and chiropractic treatment.  After obtaining authorization, obtain all identified records. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Verify the appellant's contentions regarding being exposed to hazardous chemicals, including through drinking water, while stationed at Fort Ord, California, including by complying with procedures outlined in VA's Adjudication Procedure Manual at M21-1MR.  Evidence submitted by his representative should be considered.

5.  After obtaining all outstanding records, schedule the appellant for an appropriate VA examination of his low back and neck.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose all low back and neck disorders, to include any neck disability manifested by a tic, found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current low back and/or neck disorder had its onset during, or is the result of disease or injury during a verified period of ACDUTRA; or is the result of injury during a verified period of INACDUTRA, to specifically include exposure to hazardous chemicals and strenuous lifting and physical training.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

6.  After obtaining all outstanding records, schedule the appellant for a VA dermatological examination for claimed skin cancer and skin rash.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose all skin cancers and skin rashes currently present, or present since January 2012.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that skin cancer or skin rash had its onset during, or is the result of disease or injury during a verified period of ACDUTRA; or is the result of injury during a verified period of INACDUTRA, to specifically include exposure to hazardous chemicals and the sun.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  The examiner should specifically address the appellant's contention that frequent sun exposure during National Guard service in Arizona led to the development of skin cancer.

7.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims on appeal based on the entirety of the evidence of record.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

